Citation Nr: 0321875	
Decision Date: 08/29/03    Archive Date: 09/04/03	

DOCKET NO.  93-13 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
ischemic heart disease with angina and hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran retired in 1981 after approximately 20 years' 
active service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and 
was previously before the Board in March 1995, July 1997, and 
February 1999, on which occasions it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.  


REMAND

At the time of a previous Board decision in September 2002, 
the veteran was notified that the Board was undertaking 
additional development on the issue of an increased 
evaluation for service-connected ischemic heart disease with 
angina and hypertension.  That development was undertaken 
pursuant to authority granted at 38 C.F.R. § 19.9 (2002), and 
included the procurement of additional VA and private 
treatment records, as well as a VA cardiology examination.  
However, pursuant to the recent decision of the United States 
Court of Appeals for the Federal Circuit in Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir., May 1, 2003), a portion of the 
regulations codified at 38 C.F.R. § 19.9 (2002) has been 
invalidated.  Under such circumstances, further development 
must be undertaken prior to a final adjudication of the issue 
of an increased evaluation for service-connected ischemic 
heart disease.

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2002, the date of 
the veteran's most recent VA compensation 
and pension examination, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.

2.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by this REMAND, and by the 
Veterans Claims Assistance Act of 2000 
(VCAA), is completed.  If not, corrective 
action should be taken.

3.  Thereafter, the RO should 
readjudicate the issue of an increased 
evaluation for service-connected ischemic 
heart disease with angina and 
hypertension.  Should the benefit sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




